J-A32021-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

NEEL ELSHERIF                                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA


                       v.

ALL CITY TAXI, INC., AKEEM BASHIRU
AND JOHN DOE

APPEAL OF: ALL CITY TAXI, INC.                        No. 1296 EDA 2016


                     Appeal from the Order March 24, 2016
              in the Court of Common Pleas of Philadelphia County
                       Civil Division at No(s): 150503202


BEFORE: DUBOW, J., RANSOM, J., and PLATT, J.*

MEMORANDUM BY RANSOM, J.:                         FILED FEBRUARY 08, 2017

        Appellant, All City Taxi, Inc., appeals from the March 24, 2016 order

denying its petition to open default judgment. We reverse.

        Appellee, Neel Elsherif, instituted a civil action against Appellant and

additional defendants on May 28, 2015. The complaint raised one count of

negligence and one count of negligent hiring, supervision, and retention.

        On May 29, 2015, Appellee unsuccessfully attempted to serve the

complaint upon Appellant at 2024 S. 12th Street, Philadelphia, Pennsylvania.

See Affidavit of Non-Service, 6/2/15, at 1.       The affidavit stated that the

office was empty and on the market for sale; a neighbor informed the

process server that the company moved two years earlier. Id. On June 5,
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A32021-16



2015, Appellee made service of the complaint at 2301 Church Street, Ste. 2,

Philadelphia, Pennsylvania, on Albert Sobol.      See Affidavit of Service,

6/5/15, at 1.   The affidavit described Mr. Sobol’s physical appearance and

noted “2nd floor office accepted legal mail.”     See Affidavit of Service,

6/5/15, at 1.

     When Appellant did not file a response, Appellee mailed ten-day notice

of intent to take default judgment, pursuant to Pa.R.C.P. 237.5, to Appellant

at 2024 S. 12th Street, Philadelphia, Pennsylvania and 2301 Church Street,

Ste. 2, Philadelphia, Pennsylvania.    See Praecipe for Default Judgment,

7/13/15. On July 13, 2015, Appellee filed a praecipe for default judgment.

Judgment was entered against all parties that same day.

     On August 17, 2015, Appellee filed an affidavit certifying service of the

complaint and ten-day notice of intent to take default judgment on Appellant

at 1719 S. 11th Street, Philadelphia, PA 19148.     See Affidavit of Service,

8/17/15, at 1.     This service was a nullity, as Appellee had already

effectuated default judgment.

     Following an assessment of damages hearing, on December 23, 2015,

the court entered a judgment against all defendants in the amount of

$160,618.00.

     On March 1, 2016, Appellant filed a petition to open default judgment,

arguing that it had never been properly served with the complaint or notice

of intent to take default judgment. See Petition to Open Default Judgment,

3/1/16, at 1-2.    The petition included the affidavit of Maria Perri, the

                                      -2-
J-A32021-16



president of Appellant, who averred that at all relevant times the registered

office    address   of   Appellant   was    1719   S.   11th   Street,   Philadelphia,

Pennsylvania. See Affidavit of Maria Perri, 2/25/16, at 1. Ms. Perri averred

that Appellant had never employed Albert Sobol, and at no time did it

transact business at 2301 E. Church Street, Philadelphia, Pennsylvania. Id.

Further, Ms. Perri averred she had only recently learned of the suit. Id.

         Appellee filed an answer in opposition, averring that service had been

properly effectuated at the address listed on the Department of State

website. See Answer in Opposition to Petition to Open Default Judgment,

Exhibit A.     Appellee referred, however, to the August 17, 2015 service,

which was effectuated approximately a month after the entry of judgment.

Id. The docket does not indicate that any other documents were served at

1719 S. 11th Street.

         On March 24, 2016, the trial court denied Appellant’s petition to open

judgment. Appellant filed a motion for reconsideration, which the court also

denied.      Appellant timely appealed and filed a court-ordered Pa.R.A.P.

1925(b) statement of errors complained of on appeal. The trial court issued

a responsive opinion.

         On appeal, Appellant raises three issues for our consideration:

         a. Where [Appellee] never properly served [her] complaint upon
         [Appellant], and thus never obtained jurisdiction over
         [Appellant], did the lower court err as a matter of law in not
         opening the judgment against Appellant?




                                           -3-
J-A32021-16


       b. Where [Appellee] serves a notice of judgment upon a person
       unconnected to [Appellant] at a registered corporate address,1
       thus never giving Appellant contemporary notice of the
       judgment, does due process require the opening of the judgment
       against Appellant?

       c. Where [Appellant] is incapable, as a matter of law, of being
       liable in a cause of action, does this provide ground for the
       opening of a default judgment?

Appellant’s Brief at 2.

       The grant or denial of a petition to open a default judgment is

addressed to the equitable powers of the court and is a matter of judicial

discretion.    Myers v. Wells Fargo Bank, N.A., 986 A.2d 171, 175 (Pa.

Super. 2009).      Absent a manifest abuse of discretion, such a decision will

not be disturbed on appeal. Id. at 175.

       However, where a defendant asserts he was never served with the

complaint and had no notice of the proceedings against him, a court must

determine whether this assertion is true before considering any other

factors. Liquid Carbonic Corp. v. Cooper & Reese, Inc., 416 A.2d 549,

551-552 (Pa. Super. 1979).          “If valid service has not been made and the

defendant is wholly without notice of the proceedings against him, then the

court has no personal jurisdiction over the defendant and is without power to

enter a judgment against him.” Id. Due process requires that a defendant

____________________________________________


1
 Presumably, the address referred to is the 1719 S. 11th Street address,
which was the registered corporate address per the Pennsylvania
Department of State website.



                                           -4-
J-A32021-16


be given adequate notice that litigation has commenced.          Trzcinski v.

Prudential Prop. & Cas. Ins. Co., 597 A.2d 687, 688 (Pa. Super. 1991).

      Pursuant to the Pennsylvania Rules of Civil Procedure, service of

original process upon a corporation shall be made by

      handing a copy to any of the following persons provided the
      person served is not a plaintiff in the action:

      (1) an executive officer, partner           or   trustee   of   the
      corporation or similar entity, or

      (2) the manager, clerk or other person for the time being
      in charge of any regular place of business or activity of the
      corporation or similar entity, or

      (3) an agent authorized by the corporation or similar entity in
      writing to receive service of process for it.

Pa.R.C.P. 424 (emphasis added). The “person in charge” of the office must

be an individual with a direct connection to the party to be served, or an

individual whom a process server determines to be authorized based upon

that individual’s representation of authority, which the process server attests

to in an affidavit.   See, e.g., Grand Entertainment Group, Ltd v. Star

Media Sales, Inc ., 988 F.2d 476, 486 (3d Cir.1993) (discussing service of

process pursuant to Pa.R.C.P. 402); Pincus v. Mutual Assur. Co., 321 A.2d
906 (1974) (upholding service upon corporation and two corporate trustees




                                     -5-
J-A32021-16


where process was served on manager of corporation's offices, who refused

to give his name).2

       Thus, we may conclude that service may be made upon: 1) an

executive officer of the corporation, regardless of location; 2) an agent

authorized in writing to receive process for it; or 3) the manager or other

person in charge at a regular place of business for the company, if the

process server determines that person is authorized and attests to that

authority in an affidavit.      See Pa.R.C.P. 424; Grand Entertainment, 988
F.2d at 486.

       In the instant case, Appellee did not make service upon an executive

officer of the corporation. The Department of State website lists Maria Perri

as the president, vice president, treasurer, and secretary of Appellant.

Neither does the record reflect that service was made upon an agent

authorized in writing to accept service for Appellant.

       Finally, service was not made upon Appellant at its regular place of

business to a person in charge of that business. It appears that Appellant’s

business may be defunct.          However, Appellant has a registered business

address of 1719 S. 11th Street, Philadelphia, Pennsylvania, as reflected on

the Pennsylvania Department of State website.        The docket and record do
____________________________________________


2
  “Place of business” is defined, by Black’s Law Dictionary, as a location at
which one carries on a business; “principal place of business” is the place of
a corporation’s chief executive offices. PLACE OF BUSINESS, Black's Law
Dictionary (10th ed. 2014).



                                           -6-
J-A32021-16


not reflect that Appellant was served with the complaint at the registered

address. Instead, Appellee attempted to serve the complaint upon Appellant

at a related corporate address that was unoccupied.                    Appellee then

attempted to make service upon Appellant at 2301 Church Street,

Philadelphia, Pennsylvania.3 The person served was Albert Sobol. However,

the affidavit does not indicate that Mr. Sobol was a person in charge of the

place of business, nor does it indicate Mr. Sobol’s relationship to Appellant.

       Appellee argues that Appellant was indeed served at the corporate

address, but the record reflects only that notice of intent to take default

judgment was served at that 11th Street address: the complaint was never

served there.      The Rules of Civil Procedure refer to service of original

process, and not service of subsequent filings or notice of intent to take

default.    See Pa.R.C.P. 424.         The record provides some indication that

Appellant may not have been entirely above-board with regard to its various

addresses and places of business.              Undoubtedly, it was difficult to serve.

However, there are specific rules of court promulgated to deal with such



____________________________________________


3
   Appellant averred, before the trial court, that this address was not
connected with it. Appellee has included, in its brief before this Court,
documents printed from the Department of State website indicating that this
may have been an associated address of Appellant as of July 2015. See
Appellee’s Brief, Exhibit A-C. However, these documents were not provided
to the trial court and are accordingly not part of this record. See Pa.R.A.P.
1921.



                                           -7-
J-A32021-16


situations and no indication that Appellee availed herself of them.       See,

e.g., Pa.R.C.P. 430 (providing for service pursuant to special order of court).

      Accordingly, based on the above, we conclude that service of original

process was not properly effectuated upon Appellant and the trial court

lacked jurisdiction to enter judgment.

      Order reversed and case remanded for proceedings consistent with

this memorandum. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/8/2017




                                     -8-